Dear Mayor Roach:
Your question to this office is, to wit: if the City of Lake Charles appoints a charter commission, can the city council limit the proposed amendments to a particular provision of the city charter, or would the commission be authorized to consider amendments to the entire charter?
The home rule charter of the City of Lake Charles was adopted effective on July 1, 1961 and falls within the constitutional authority of LSA-Const. Art. VI, § 4 (1974), providing in part:
 Every home rule charter or plan of government existing or adopted when this constitution is adopted shall remain in effect and may be amended, modified, or repealed as provided therein (Emphasis added).
There is a single article within the Lake Charles home rule charter which provides a procedure for charter amendment. Article 8 of the charter provides:
  Section 8-01. This charter may be replaced or amended, modified or repealed only by majority vote of the qualified electors of the City voting at a referendum called for such purpose pursuant to applicable state law. (Emphasis added).
In Attorney General Opinion 90-611, reviewing Article 8 of the Lake Charles home rule charter quoted above, this office determined that R.S.33:1395 is the  "applicable state law" which is incorporated as the procedure for amendment to the charter.    R.S. 33:1395 therefore sets forth the procedures necessary for amending the charter.  This statute pertinently provides:
  § 1395. Method of proposing home rule charter
  A. Any parish or municipality may draft, adopt, or amend a home rule charter. The method to be used is the charter commission, which can either be appointed by the governing body or elected by the people. (Emphasis added).
Following the dictates of the law, the Lake Charles governing authority is permitted by law to appoint a charter commission. There is nothing in the law which would prohibit the governing authority from limiting the review of the charter commission to those areas of concern delineated by the city council.  Once the amendments have been drafted by the charter commission, the amendments should then be submitted to the electorate for approval, in accord with the provisions of R.S. 33:1395.21.
Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                        BY: ________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 33:1395.2 provides:
§ 1395.2. Submission of charter to electors
The calling of an election on a proposed charter once it has been completed by the charter commission is mandatory. The governing authority of the municipality or parish to which the proposed charter is submitted shall call an election to adopt or reject the charter on the next date allowed under the provisions of R.S. 18:402 for a primary or general election, special election, or bond, tax, or other election buy not earlier than sixty days after its publication.